Mr. Presiding Justice Adams delivered the opinion of the court. Plaintiffs in error will be referred to merely as plaintiffs and defendants in error merely a§ defendants, in this opinion. Before considering the main contention of counsel for plaintiffs, which is that the decree is not warranted by the evidence, we will consider the following objections urged by counsel: 1. The injunction is void, for the reason that the bill states no jurisdictional facts. Counsel argues, in support of this objection, that under the bill the members of the Chicago Typothetae, for and on whose behalf and by whose request the bill was filed, can have no relief under it. This objection is fully considered and answered in Franklin Union v. The People, 220 Ill. 355, 364-370, in which case the amended and supplemental bill in this cause was before the court. The court, in the case cited, conclude its consideration of the objection by saying: “We think it is clear, from any view that can be taken of this case, the court had jurisdiction of the parties and of the subject-matter of the suit, and that its order of October 10th, granting the injunction, was not void, but was a valid and binding order until modified, set aside or reversed, and the respondents cannot escape punishment for a violation of the injunction issued in pursuance of that order, on the ground that the court was without jurisdiction to enter it, or exceeded its jurisdiction in entering it.” 2. A conspiracy to injure the business of another is a crime, and the court has no jurisdiction to punish for a crime. It is sufficient to say of this objection, that the punishments of the plaintiffs were not inflicted for the crime of conspiracy, but for acts done in pursuance of a conspiracy. The averment and proof of conspiracy, in a civil case, is merely for the purpose of connecting the persons conspiring with the acts and declarations done and made in pursuance of the conspiracy, the rule being that each conspirator is liable for the acts and declarations of his co-conspirators done or made in furtherance of the objects- of the conspiracy. Franklin Union v. The People, 220 Ill., p. 377. The proceedings for contempt are of a civil nature,'and a defendant is not entitled to be discharged on his answer. O’Brien v. The People, 216 Ill. 354, 368. 3. The court erred in finding plaintiffs Flannery, Brown and Collins guilty, for the reason that they are not enjoined in terms. Each of them is a member of Franklin Union Ho. 4. It is not necessary, in order to charge one with violation of an injunction, that he should be named in the injunction order or writ, or that he should be a party to the suit, so long as it appears that he had notice of the injunction. Christensen v. The People, 114 Ill. App. 40, 59; O’Brien v. The People, 216 Ill. 354, 366. 4. The petition is void for want of verification. The specific objection is that the affidavit verifying the petition-is on belief. There were numerous affidavits filed in support of a rule to show cause, and a petition was not necessary. Franklin Union No. 4 v. The People, supra, p. 382. 5. Substantial injury must be shown to xvarrant punishment. The facts averred in the bill and, as we think, proven, show substantial injury to the business of the members of the Chicago Typothetae. See Franklin Union No. 4 v. The People, supra, p. 382. 6. The court erred in admitting affidavits relating to matters which occurred prior to the issuance of the injunction, and in admitting in evidence the testimony of Shea in previous contempt proceedings for violation of the injunction, and in admitting in evidence the minutes of a meeting of Franklin Union No. 4 held September 27, 1903. A conspiracy is averred in the bill; the affidavits tend to prove _the averment, and it is immaterial when the conspiracy was. formed, if plaintiffs were parties to it. A like objection was made in Christensen v. The People, 114 Ill. App. 40, affirmed in O’Brien et al. v. The People, supra, in respect to which it is said: “ The conspiracy originated simultaneously with the calling of the strike, and continued till the filing of the last petition, July 14, 1903. It was a single conspiracy, and the court, on the hearing of each of the second and third petitions, did not err in hearing the prior "evidence. The evidence was competent, as tracing and showing the character of the conspiracy”, citing State v. McCahill, 72 Ia. 111, 115. The plaintiff Shea, when called as a witness, refused to answer certain competent and relevant questions, on the express ground that his answers might tend to criminate him. It is objected that the court then compelled the witness to answer questions, put for the purpose of laying a foundation for the introduction of his testimony in former contempt proceedings in the same case. There was no error in the ruling. The former testimony of the witness was admissible as an admission. That there was no sufficient ground for his refusal to answer will be shown hereafter in this opinion. The minutes of the meeting of September 27,1903, were competent and were properly admitted in evidence. These minutes were before the court in Franklin Union v. The People, supra, and were commented on, and were evidently considered relevant and important by the court, as the initial step in the strike and leading to all the consequences which followed it. We will next consider the chief contention of plaintiffs’ counsel, namely, that there is no evidence to support the decrees inflicting punishment on the plaintiffs. The minutes of the meeting of September 27, 1903, show that Franklin Union, by the votes of its members, unanimously adopted a resolution by which, after reciting that a certain agreement made on or about January 2, 1902, existed between the union and the Chicago Typothetae, the 'agreement was declared null and void, and it was resolved that, in the event of the demand for higher wages terminating in a strike, no benefits should be paid for the first week of the strike; that the strike benefits should be limited to $5 per week for single men and $7 per week for married men; that $2 per week, during the time of the strike, should be levied on all members, employed, the men on strike to-be excused while they would be on strike, but the assessment; to be enforced against them as soon as they should secure work; “ that suitable headquarters be engaged on the south and west sides, for the purpose of transacting the business of the union in regard to the strike,” and that two committees of three members each be appointed to act in the capacity of a visiting committee, for the purpose of visiting the various employees, the members of which were to receive $2.50 per day for each day lost. The resolution is set out verbatim in Franklin Union v. The People, supra. At the same meeting the president, Charles F. Woerner, appointed a visiting, committee consisting of plaintiffs Flannery and Brown, and Mills, G-orf, Conley and Mansfield; a conference committee consisting of plaintiffs Woerner, Brown, Flannery and Shea, and others named, respectively, Miner, J. H. Miller, Hock, Pettis, Conley, Mansfield, Mills, Charters and W iegand; also a strike committee consisting of plaintiffs Flannery, Shea, Woerner and Brown, and others' named, respectively, Mills, Dougherty, Littrell, Wolfe, Miner, Hock, Conley, .Mansfield, Gorf, F. McCabe and Boettger. Within a few days after the meeting the union established its headquarters at 14 Customhouse Place, in the city of Chicago, and then proceeded as provided by clause 8 of the resolution of September 27, 1903, to transact “ the business of the union in regard to the strike.” The evidence in the cause is very voluminous, and it is impracticable to refer to it in detail without making this opinion an abstract of it. We have read and reread it with great care, both on account of the importance of the questions involved to the plaintiffs, and because of the persistent contention of their counsel that the evidence does not sustain the findings of the court. The first question presented on the merits is, was there a conspiracy as charged in the original and supplemental bill and found by the court. The evidence clearly shows that there was a conspiracy between members of the union and the object of it. It appears from clause 5 of the resolution of September 27, 1903, that the union and the members thereof contemplated a strike, in the event that the members of the Chicago Typothetae would not accede to" their demand for higher wages. By the resolution a strike benefit of $5 per week for single men and §7 per week for married men, who should quit their employment, was provided for, and an assessment was authorized of $2 per week on all employed members. There were about 1,800 members in the union, and only about 150 or 200 quit their employment. Assuming the number of those quitting their employment with the members of the Typothetae to have been 200, an assessment of $2 per week on each of the remaining 1,600 was greatly in excess of the amount required to pay the benefits provided for by the resolutions, indicating that the union and its members did not contemplate a peaceful and lawful strike, such as that mentioned by the Supreme Court in Franklin Union v. The People, viz: the quitting the employment of the members of the Typothetae, either singly or in a body, but that they contemplated a forcible strike, and were preparing for war. The evidence shows that the action of the union and its members corresponded with the intention manifested by the resolution. They picketed the factories and places of business of the members of the Typothetae, thus intimidating their employees; visited the employees at their homes and elsewhere, and offered them money to quit their employment, and induced numbers of them so to do, and in some instances resorted to violence against employees who refused, at their dictation, to quit their employment; they hired persons to take employment with different members of the Typothetae, for the purpose of acting as spies, to learn the names and addresses of the employees of such members and report them to the committee or officers of the union, so that they might induce them by offers of money, or by intimidation, to quit their employment. In short, the union and its members instituted a complete system of action, for the purpose of so interfering with, obstructing and injuring the business of the members of the Typothetae as to compel them, if possible, to accede to their demands. The spies employed were girls, and what they were employed to do, and the object of their employment, were clearly stated by the plaintiff, Brown, to a person who was at the union headquarters when some of the girls came there. One Bollinger, who was there, said to Brown, “I suppose these are a couple of your girls,” and Brown said, “Yes, these are girls that we have got working in shops among the non-union girls, to get their names and addresses. After they get the names and addresses of all the girls in the shops, we call them off and send them somewhere else, and, if we have no place to send them, we pay them a benefit of $5 a week until we have a place for them. When we get the names and addresses of these girls, we then get busy," and some day the shop will wake up and they will have no person to do any work for them.” Brown was a member of the strike committee and also of the visiting committee, mildly so-called by the union, and doubtless knew what he was talking about. His statement shows at least one of the uses of the excessive assessment. That the union and its members resorted to threats and violence, to attain the object which they had in view, is shown by the evidence. Franklin Union Ho. 4 was a co-respondent with the plaintiffs to the petition for a rule to show cause, and, by the decree finding plaintiffs guilty and fixing their punishment, Franklin Union was also found guilty and a fine of $1,000 imposed on it. It was also a respondent to a previous petition for an attachment for violation of this same injunction and was found guilty and a fine of a thousand dollars imposed on it, from which it appealed to this court, and the branch Appellate Court affirmed the decree against it, and it appealed to the Supreme Court. The facts in those appeals showing a conspiracy are substantially the same as in this case. Franklin Union No. 4 v. The People, 121 Ill. App. 647; Same v. Same, 220 Ill. 355. Counsel for plaintiffs does not contend that a conspiracy did not exist. He ignores' that fact and the question whether plaintiffs were parties to the conspiracy, and argues that there were no acts of any of the plaintiffs which would warrant a decree against them. Counsel seems to have omitted consideration of the law, that “when a conspiracy is once entered into, each conspirator then becomes liable for all the acts of his co-conspirators done in furtherance of the objects of the conspiracy;” Franklin Union v. The People, 220 Ill. 377; and also that, if the acts of a conspirator, considered alone, are apparently innocent, this is immaterial, if the acts were in furtherance of the conspiracy, and with knowledge thereof. United States v. Cassidy, 67 Fed. R. 698, 702. In Swift & Co. v. United States, 196 U. S. 375, it is said: “It is suggested that the several acts charged are lawful, and that intent can make no difference. But they are bound together as parts of a single plan. The plan makes the parts unlawful.” Ib. 396, citing Aikens v. Wisconsin, 195 U. S. 194, 206. If anj-- one of the plaintiffs, knowing of the conspiracy, did anything in furtherance of it, he became a party to it, and all acts of his co-conspirators, in furtherance of the' conspiracy, are chargeable against him. Woerner was the president of Franklin Union, and therefore, presumably, its managing officer. He presided at the meeting of September 27, 1903, which passed the resolution, which was the initial step in the strike, and appointed the strike and conference committees on each of which he was. He was present at the headquarters established “ for the purpose of transacting the business of the union in regard to the strike,” and was cognizant of money being paid to spies by Shea, the financial secretary and treasurer, and, himself, talked to a girl in the employ of the Jefferson Program. Company, who was brought to headquarters by one Wolfe, a member of the strike committee, and advised her to quit her employers and that the union would pay her $5 per week, and was successful in getting her to leave her employers, and subsequently Shea paid her two weeks’ wages at headquarters. Assuming the plaintiff Woerner to be a man of common sense, observation and ordinary intelligence, of which there is no evidence to the contrary, it seems impossible to conceive that he, the president and managing officer of Franklin Union, did not know what was being done. In Franklin Union v. The People, 220 Ill. 355, 379, the court say: “ It is clear that the violence, force, threats, intimidation and coercion which immediately followed the inauguration of the strike on October 5, in the vicinity of the headquarters of Franklin Union Ho. 4 and the business places of the members of the Chicago Typothetae, was the direct result of the action of Franklin Union Ho. 4 at the meeting of September 27, and of the action of the union and its officers thereafter, and the results which followed were those which Franklin Union Ho. 4 and its officers were bound, in law, to know would likely follow their action in inaugurating and carrying on what counsel characterize as an industrial war.” Shea was financial secretary and treasurer ■ and also a member of the strike and conference committees. He had charge of the collection of the assessment levied on the members of the union to carry on the strike; he paid benefits not only to members who quit their employment, but to girls employed as spies, and acted in conjunction with other members of the strike committee. When on the witness stand he refused to answer certain competent and relevant questions, on the ground that his answers might criminate him. He was not privileged as he claimed. In Board of Trade v. Central Stock & Grain Exchange, 98 Ill. App. 212, 224, we said: “A number of witnesses, some of them officers of appellee, refused to answer questions relevant to the issues, on the like claim of privilege. When a party refuses to answer relevant questions, or to produce evidence in his possession, or subject to his control, the presumption is that the testimony,’if given, or the evidence, if produced, would be unfavorable to him. 1 Jones on Evidence, section 17. Although such refusal, if based on the ground that the evidence might tend to criminate the party, could not be used against him in a criminal prosecution, we are inclined to the view that in a civil case the general rule, as above stated, is applicable.” On appeal, the Supreme Court adopted the opinion of this court. Stock Exchange v. Board of Trade, 196 Ill. 396, 407. Although Shea, as financial secretary and treasurer, received and paid out large sums of money for strike benefits, and. to spies, etc., he testified that he made no entry in the books of the association, showing for what purpose or to whom any money was paid. In view of this testimony we fully concur in the suggestion of counsel for defendant, that the plainest rules of seltinterest would compel both the union and its disbursing officers to keep such a record, unless the record would connect it and them too closely with persons for whose acts they desired to avoid responsibility. Harry Brown, plaintiff, was the secretary of Junior Franklin Union, which is a subordinate branch of Franklin Union, and was also a member of the strike committee, and had charge of the girl pickets and spies, who reported to him. He was exceedingly active in promoting the system which was devised and organized for the purpose of obstructing and injuring the business of members of the Tvpothetae, to compel acquiescence in the demand of the union and its members. Plaintiff Flannery was, apparently, an important man in the strike. He was a member of each of the three committees appointed September 27, 1903, the strike, conference and visiting committees. After a girl who had been in the employ of the Jefferson Program Company had been induced by Wolfe and Woerner, members of the strike committee, to quit her employment with the Jefferson Program Company, and after she had been put to spying at B. B. Donnelley & Sons Co’s place of business, Flannery and Boettger, who was also on the strike committee, went to the girl’s home to get her report, and they asked her whether she had found out any names. He was also present at headquarters when money was paid to the girl spies. Jerome Collins was a member of Franklin Union, but not on any committee. He called on one Fritz Schraub at his home, and asked him to leave the employ of S. D. Childs & Co., for whom he was working, and said the union would pay him $5 per week if he would do so. Sohraub quit, but when he applied for the promised money it was refused, and he then returned to work for the same company. He was afterwards, October 13, 1903, assaulted by parties who, he says, he believes to have been associates of Collins, and again, December 11, 1903, was assaulted by one who he knows was a member of the union, but whose name is unknown to him. He called on Grace Thelemann, who was in the employ of S. D. Childs & Co., November 5, 1903, and told her that he came for the purpose of getting her to leave her employers, and that if she would do so, the union would give her $5 a week and get her another position, and, on her saying that she was perfectly satisfied with her work, he became angry and said that if she would not quit they would get after her and she would be killed; and, November 10, 1903, Collins again called on her and tried to get her to leave her employers. Emma Trounbly deposed that December 7., 1903, Collins called on her and said he had come by the request of Brown, an officer of the union, to see if she would not leave her position with Childs & Co., and said if she would do so, the union would pay her $o per week and get her another position; and again, December 18, 1903, he called on her for the same purpose, and said that the union intended to get the rest of the girls to quit their employment, and that they would visit every one of the employees who had taken the strikers’ places, and get them to leave December 24th, so that Childs & Co. and the other employers would be bound to give in. The evidence also shows that Collins was present at the union headquarters when girl spies received their money, and that he there gave directions to at least one of them. In view of the entire evidence we have no doubt that the plaintiffs knew of the conspiracy, were parties to it, and acted in furtherance of it. Counsel contend that the order fixing the punishments of Woerner and Shea is void for uncertainty. We think the parts of the decree fixing the punishment of Woerner and of Shea sufficiently certain. Lastly, it is urged that the punishments decreed are excessive. We do not feel that the evidence would warrant us in sustaining this objection. In each and every of the cases above entitled the decree will be affirmed. Affirmed. Adams, P. J. These causes were considered and the conclusions announced in the foregoing opinion were reached before the recent change in the personnel of the court, and Judge Holdom, who heard the causes in the Superior Court, took no part whatever in their consideration here. Brown, J.- I concur in the affirmance of the judgments, but I do not agree with all that is said in the preceding opinion nor in all the reasoning therein. The injunction which was violated by the defendants was very comprehensive. It forbade any interference with or hindrance or obstruction to the business of complainants. The defendants knew the construction placed on it by the chancellor who granted it. They were under obligation to obey it if they could not secure its abrogation or modification. Apart from any connection on their part with an alleged conspirac}'", I think the evidence shows that each one of the defendants did interfere with, hinder and obstruct the business of the complainants. The questions of law raised by the defendants have been settled adversely to their contentions by the Supreme Court in Franklin Union v. The People, 220 Ill. 377. The punishments are severe, but in such cases must be left largely to the discretion of the chancellor issuing" the injunction. Therefore I think the judgments must be affirmed.